Case 1:19-cv-01416-KLM Document 51 Filed 11/19/20 USDC Colorado Page 1 of 15




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-01416-KLM

DERRICK A. POLLAND,

       Plaintiff,

v.

STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,

     Defendant.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________
ENTERED BY MAGISTRATE JUDGE KRISTEN L. MIX

       This matter is before the Court on Plaintiff’s Amended Motion for Reconsideration

of the Court’s Order Granting Summary Judgment [Doc. 37] [#40]1 (the “Motion”).

Defendant filed a Response [#43] in opposition to the Motion, and Plaintiff filed a Reply

[#45]. The Court has reviewed the Motion, the Response, the Reply, the entire docket, and

the applicable law, and is sufficiently advised in the premises. For the reasons set forth

below, the Motion [#40] is DENIED.2

       This lawsuit was filed on April 19, 2019, and removed to federal court on May 17,

2019. See Compl. [#3]. A Scheduling Conference was held on July 22, 2019. See [#18,

#19]. On August 30, 2019, Defendant filed its Amended Early Motion for Summary


       1
         “[#40]” is an example of the convention the Court uses to identify the docket number
assigned to a specific paper by the Court’s case management and electronic case filing system
(CM/ECF). The Court uses this convention throughout this Order.
       2
        This case has been referred to the undersigned for all purposes pursuant to
D.C.COLO.LCivR 40.1(c) and 28 U.S.C. § 636(c), on consent of the parties. See [#11, #13].

                                             -1-
Case 1:19-cv-01416-KLM Document 51 Filed 11/19/20 USDC Colorado Page 2 of 15




Judgment [#25] (the “Early Motion”). Plaintiff filed a Response [#29] in opposition on

September 20, 2019, and Defendant filed a Reply [#32] on September 30, 2019. The Court

issued an Order [#37] granting the Early Motion [#25] on October 25, 2019.

         In the present Motion [#40], Plaintiff asks the Court to reconsider its Order [#37].

A motion for reconsideration “is an extreme remedy to be granted in rare circumstances.”

Brumark Corp. v. Samson Res. Corp., 57 F.3d 941, 944 (10th Cir. 1995).                   It is

well-established in the Tenth Circuit that grounds for a motion to reconsider are limited to

the following: “(1) an intervening change in the controlling law; (2) new evidence previously

unavailable; and (3) the need to correct clear error or prevent manifest injustice.” Servants

of Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000) (citing Brumark, 57 F.3d at

948).   Therefore, a motion to reconsider is “appropriate [only] where the court has

misapprehended the facts, a party’s position, or the controlling law.” Id. Here, Plaintiff

bases his Motion [#40] on two grounds: (1) newly discovered evidence, and (2) the need

to prevent clear error and manifest injustice. Motion [#40] at 3.

A.      Additional Discovery

        As a preliminary matter, the Court addresses Plaintiff’s request for additional

discovery pursuant to Fed. R. Civ. P. 56(d). Motion [#40] at 21. In his Response [#29] to

the Early Motion [#25], Plaintiff neither asked the Court to delay ruling on the Early Motion

[#25] because the parties were still in discovery nor otherwise suggested that any specific

discovery was needed for Plaintiff to fully respond to the Early Motion [#25]. Similarly, no

such request was independently filed on the electronic docket prior to the date the Court

issued its Order [#37] granting the Early Motion [#25], i.e., October 25, 2019. To the extent

that Plaintiff belatedly asks in the present Motion [#40] for additional discovery pursuant to

                                             -2-
Case 1:19-cv-01416-KLM Document 51 Filed 11/19/20 USDC Colorado Page 3 of 15




Fed. R. Civ. P. 56(d), the request is out-of-time, and the request is denied. Rule 56(d)

clearly contemplates making this request at or before the time for a response to a motion

for summary judgment is due, not after a ruling has issued on the motion. Fed. R. Civ. P.

56(d) (“If a nonmovant shows by affidavit or declaration that, for specified reasons, it cannot

present facts essential to justify its opposition, the court may: (1) defer considering the

motion or deny it; (2) allow time to obtain affidavits or declarations or to take discovery; or

(3) issue any other appropriate order.”).

B.     New Evidence

       Plaintiff generally points to purportedly new evidence obtained from Dr. John Barker

(“Barker”) on October 21, 2019 (four days before the Order [#37] on the Early Motion [#25]

was issued) and to purportedly new evidence obtained at the deposition of Marsha Harris

(“Harris”), which was held on October 18, 2019 (seven days before the Order [#37] was

issued). Motion [#40] at 3-8.

       Where a party seeks Rule 59(e) relief to submit additional evidence, “the movant

must show either that the evidence is newly discovered [or] if the evidence was available

at the time of the decision being challenged, that counsel made a diligent yet unsuccessful

effort to discover the evidence.” Somerlott v. Cherokee Nation Distribs., 686 F.3d 1144,

1153 (10th Cir. 2012) (quoting Comm. for First Amendment v. Campbell, 962 F.2d 1517,

1523 (10th Cir. 1992)). For example, in Kirby v. Resmae Mortgage Corporation, 626 F.

App’x 746, 748-49 (10th Cir. 2015), the Tenth Circuit Court of Appeals affirmed a district

court’s decision to deny a motion for reconsideration based on new evidence where the

evidence at issue was a public record which had been available since 2006 and where the



                                              -3-
Case 1:19-cv-01416-KLM Document 51 Filed 11/19/20 USDC Colorado Page 4 of 15




plaintiff “offered no explanation for his failure to discover it sooner.”

       1.     Dr. Barker

       On October 21, 2019, Dr. Barker provided to Plaintiff the information contained in

Plaintiff’s medical file which Dr. Barker had provided to State Farm prior to the start of this

litigation. Motion [#40] at 7. Plaintiff offers no explanation for why this “new evidence” was

“previously unavailable.” See Servants of Paraclete, 204 F.3d at 1012. Dr. Barker was

Plaintiff’s treating physician subsequent to the accident, and so there can be no question

that Plaintiff knew of his existence at the onset of this litigation. See Ex. 2, Attending

Physician’s Statement [#39-2]; Ex. 3, Attending Physician’s Statement [#39-3]. It is clear,

therefore, that this evidence was “available at the time of the decision being challenged,”

but Plaintiff has failed to show that “counsel made a diligent yet unsuccessful effort to

discover the evidence.” See Somerlott, 686 F.3d at 1153. There is no reason supplied

in the Motion [#40] or Reply [#45] on which the Court could find that Plaintiff could not have

asked the Court to delay ruling on the Early Motion [#25] in order to obtain a file which

Plaintiff knew existed long before September 20, 2019, the date when Plaintiff filed his

Response [#29] to the Early Motion [#25]. See Fed. R. Civ. P. 56(d). It is especially

perplexing why this request was not made given that one of the primary issues raised in

the Early Motion [#25] concerned Plaintiff’s medical records and whether and when such

records (or, at the least, a release for records) were obtained by, or could have been

obtained by, Defendant. Order [#37]. This is simply not a situation where it was unknown

that the evidence at issue existed and would likely be material to the Early Motion [#25].

       Accordingly, the Court finds that the “new evidence” from Dr. Barker was not “new

evidence previously unavailable,” and the Motion [#40] is denied to the extent it is based

                                              -4-
Case 1:19-cv-01416-KLM Document 51 Filed 11/19/20 USDC Colorado Page 5 of 15




on such.

       2.       Ms. Harris

       Plaintiff next points to the deposition of Ms. Harris, a claims adjuster for Defendant,

which took place on October 18, 2019. Motion [#40] at 3. Plaintiff lists fifteen pieces of

information provided by Ms. Harris at this deposition. Id. at 4-6. Plaintiff concedes that he

had the relevant claim file at the time when he filed his Response [#29] to the Early Motion

[#25], but states that the claim file was redacted to withhold post-litigation claim information.

Id. at 6. Plaintiff also concedes that “not all the information [listed] is completely new,” but

he argues that “the explanations provided by Ms. Harris regarding the entries at her

deposition is new information that directly contradicts State Farm’s allegations in support

of summary judgment and is new information that Plaintiff could not have been obtained

earlier.” Id. at 6-7 (emphasis in original).

       Assuming, arguendo, that some or all of this evidence is “new,” a similar issue arises

here as the one addressed in connection with Dr. Barker. Pursuant to Fed. R. Civ. P.

30(b)(1), “[a] party who wants to depose a person by oral questions must give reasonable

written notice to every other party.” Plaintiff deposed Ms. Harris on October 18, 2019, and

thus it is clear that Plaintiff knew reasonably in advance of that date that he expected to

depose Ms. Harris. Therefore, long before the Court issued a ruling on the Early Motion

[#25], Plaintiff could have asked the Court to delay its ruling if he believed that the

testimony provided by Ms. Harris could reasonably have been expected to impact the Early

Motion [#25].

       Even aside from the specifics surrounding the date of the deposition of Ms. Harris,

there is nothing unusual or surprising about deposing a claims adjuster in this type of case;

                                               -5-
Case 1:19-cv-01416-KLM Document 51 Filed 11/19/20 USDC Colorado Page 6 of 15




indeed, such a deposition is routine. Given the issues raised in the Early Motion [#25], it

seems elementary that Plaintiff could have anticipated that the deposition of the claims

adjuster would provide information which would have impacted Plaintiffs’ Response [#27]

to the Early Motion [#25]. This is not a situation where a “surprise witness” came to light

who unexpectedly had material information. In other words, with reasonable diligence,

Plaintiff should have foreseen the need to depose Ms. Harris and utilized Fed. R. Civ. P.

56(d) to ask the Court to delay (or deny without prejudice) a ruling on the Early Motion [#25]

until after Plaintiff could depose the claims adjuster. There is no basis in the Motion [#40]

or Reply [#45] on which the Court could rule that Plaintiff could not have obtained this

information sooner or else asked the Court to delay a ruling in anticipation of the deposition.

Even if Plaintiff did not anticipate that Ms. Harris would have any information to impact the

Early Motion [#25] (which, again, seems unlikely), Plaintiff could have immediately filed a

notice or a motion following the deposition to inform the Court that new evidence had come

to light and that Plaintiff wanted time to supplement his Response [#27] to the Early Motion

[#25]. None of these things were done. Plaintiff simply did not show the diligence required

to meet the reconsideration standard here. See Somerlott, 686 F.3d at 1153.

       Accordingly, the Court finds that the “new evidence” from Ms. Harris was not “new

evidence previously unavailable,” and the Motion [#40] is denied to the extent it is based

on such.

C.     Clear Error and Manifest Injustice

       Much of Plaintiff’s argument here consists of new argument raised for the first time

which could and should have been raised in the Response [#27] to the Early Motion [#25]



                                              -6-
Case 1:19-cv-01416-KLM Document 51 Filed 11/19/20 USDC Colorado Page 7 of 15




instead. “Revisiting the issues already addressed is not the purpose of a motion to

reconsider, and advancing new arguments or supporting facts which were otherwise

available for presentation when the original summary judgment motion was briefed is

likewise inappropriate.” Van Skiver v. United States, 952 F.2d 1241, 1243 (10th Cir. 1991)

(internal quotation marks and brackets omitted). Some of Plaintiff’s arguments in the

present Motion [#40] are directed at arguments made by Defendant in connection with the

summary judgment briefing [#25, #32], rather than at any clear error made by the Court in

its Order [#37]. Pursuant to Van Skiver v. United States, the Court does not directly

address any such new arguments here.

       Before turning to the specifics of Plaintiff’s “clear error” arguments, the Court makes

several additional observations. In its Order [#37] adjudicating the Early Motion [#25], the

Court had noted, in part, that Plaintiff did not explicitly dispute any of the following: (1) the

insurance policy includes a duty to cooperate with Defendant in its investigation and

settlement of claims; (2) the additional information sought by Defendant was “critical” to the

resolution of the claim; (3) Plaintiff did not state or suggest in the February 25, 2019 letter

that all the requested records had been provided, (4) the Lumbar Estimate is dated

fourteen months prior to when it was actually sent to Defendant; (5) Defendant could not

make use of the Medical Authorization Form because Plaintiff never submitted the names

of his medical providers from the five years prior to the accident which Defendant

requested in writing many times over a two-year period; (6) Plaintiff possessed the

requested underlying Wage Documentation and provided it to an economist, Jeffrey Opp,

who used it to prepare the Opp Report; and (7) Plaintiff did not independently provide or

attach any of that Wage Documentation to the Opp Report itself when he sent it to

                                              -7-
Case 1:19-cv-01416-KLM Document 51 Filed 11/19/20 USDC Colorado Page 8 of 15




Defendant. Order [#37] at 8-10.

       The Early Motion [#25] and accompanying Response [#29] and Reply [#32] simply

did not present a situation similar to those in, for example, Cribari v. Allstate Fire & Casualty

Insurance Company, 375 F. Supp. 3d 1189 (D. Colo. 2019), and Stoole v. Metropolitan

Property and Casualty Insurance Company, No. 17-cv-00613-NYW, 2018 WL 3126112 (D.

Colo. June 26, 2018), where significant issues of material fact barred entry of summary

judgment regarding the plaintiff’s duty to cooperate. It is true that “whether a party has

performed its obligations under a contract [i.e., the insurance policy] or breached is a

question of fact.” Stoole, 2018 WL 3126112, at *4. However, the Court must “grant

summary judgment if the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). This

includes cases regarding the duty to cooperate with accompanying bad faith claims. See

Edge Constr., LLC v. Owners Ins. Co., No. 14-cv-00912-MJW, 2015 WL 4035567, at *6 (D.

Colo. June 29, 2015) (finding no genuine issues of material fact and entering judgment in

favor of the defendant insurer on a motion for summary judgment concerning the duty to

cooperate and accompanying bad faith claims), aff’d, Sable Cove Condo. Assoc. v. Owners

Ins. Co., 668 F. App’x 847 (Mem.) (10th Cir. 2016) (“[W]e AFFIRM for substantially the

reasons stated in the district court’s decision.”).

       1.     Duty to Cooperate

       Plaintiff argues that “the Court’s application of the law to the policy provision and

facts in this case is error and should be reconsidered.” Motion [#40] at 14. More

specifically, Plaintiff argues that “[t]here is no evidence that [Plaintiff] failed to abide by a

specific policy provision and therefore there can be no failure to cooperate.” Id. Plaintiff

                                              -8-
Case 1:19-cv-01416-KLM Document 51 Filed 11/19/20 USDC Colorado Page 9 of 15




asserts that the policy “provides no duty for Plaintiff to list his prior providers in the way that

State Farm insists (putting the providers on a particular form).” Id. The Court notes that

this argument was made nowhere in Plaintiff’s Response [#29] to the Early Motion [#25].

Nevertheless, the Court briefly addresses it.

       Plaintiff argues that a failure to cooperate cannot be found on the basis that Plaintiff

failed to use Defendant’s form to list his medical providers. Motion [#40] at 14. Plaintiff

argues that “the policy required the insured to give medical record releases but did not

require the insured to submit a list of medical providers.” Id. Plaintiff relies heavily on

Ahamdi v. Allstate Insurance Company, 22 P.3d 576 (Colo. App. 2001), a case not cited

in his Response [#29] to the Early Motion [#37], for the proposition that “Colorado law

explicitly provides that an insurer cannot deny a claim for failure to cooperate where the

alleged failure is not in violation of a specific requirement in the insurance policy.” Motion

[#40] at 14-15. In Ahamdi, the insurer asked the claimants to submit to examinations under

oath pursuant to the terms of the insurance policy. 22 P.3d at 577. The claimants

complied and appeared, but the insurer then “demanded that each of the claimants be

examined separately, outside the presence of the others.” Id. at 578. In short, the parties

disagreed as to how the examinations should be conducted, which led to the examinations

not proceeding, and the insurer denied the claimants’ claims on the basis that they “had

failed to comply with the requirements to submit to reasonably requested examinations

under oath and to cooperate in the investigation” of their claims. Id.

       The Colorado Court of Appeals held that the claimants’ “failure to submit to individual

examinations under oath outside one another’s presence did not constitute a breach of the

insurance policy justifying Allstate’s denial of their claims.” Id. The general cooperation

                                               -9-
Case 1:19-cv-01416-KLM Document 51 Filed 11/19/20 USDC Colorado Page 10 of 15




 clause did not mandate that the claimants be examined under oath outside one another’s

 presence, and thus the issue became whether the claimants reasonably cooperated with

 the insurer. Id. at 580. The Court of Appeals held that an insurer could not unilaterally

 impose conditions on the claimants that were not explicitly authorized by the policy, and

 that the claimants were not required by the general cooperation clause to capitulate to such

 unilateral demands, so long as they were otherwise reasonably cooperating with the

 insurer’s investigation. Id.

        The Court finds that the circumstances underlying the Ahamdi decision were

 materially different from those underlying the present case. Ahamdi essentially held that

 disagreement over how to cooperate (when not explicitly delineated in the policy) was not

 the same as failing to cooperate. In the present case, the Court found that “Plaintiff does

 not dispute the facts that form the basis of Defendant’s Motion [#25], i.e, that the Causation

 Letter and Lumbar Estimate did not contain the totality of the Medical Records that

 Defendant sought, that the Medical Authorization Form could not be used by Defendant

 because Plaintiff never gave his providers’ names, and that Plaintiff never provided

 Defendant with the Wage Documentation underlying the Opp Report.” Order [#37] at 12.

 The holding was not based on failure to provide information in the proper format, such as

 on the proper form; rather, the holding was based on the fact that the uncontested evidence

 showed that Plaintiff failed to give necessary information to Defendant despite repeated

 requests over a long period to do so. Id. at 11-12. The duty to provide this information is

 clearly encompassed by the following provisions of the policy which are unambiguous to

 the extent materially applicable to this case: (1) Insured’s Duties § 4(a)(2) (“The insured

 must cooperate with us and, when asked, assist us in . . . securing and giving evidence .

                                             -10-
Case 1:19-cv-01416-KLM Document 51 Filed 11/19/20 USDC Colorado Page 11 of 15




 . . ,” Policy [#25-1] at 39, (2) Insured’s Duties § 7(a)(1) (“A person making a claim . . . must

 . . . notify us of the claim and give us all the details about the death, injury, treatment, and

 other information that we may need as soon as reasonably possible . . . ,” id. at 40.

        Accordingly, the Court discerns no “clear error” here, and the Motion [#40] is denied

 with respect to Plaintiff’s duty-to-cooperate argument.

        2.     Deliberate or Willful Failure to Cooperate

        Plaintiff next argues that a failure-to-cooperate requires a finding that the failure was

 “due to bad intent or deliberate and willful falsification,” and that there was no evidence of

 such in this case. Motion [#40] at 16-17.

        In support, Plaintiff partly relies on a jury instruction issued in Cribari v. Allstate, No.

 16-cv-02450-NRN, which stated in relevant part: “[I]f you find that any failure to cooperate

 was due to a mistake and there was no bad intent on the part of [the plaintiff] or her counsel

 in failing to cooperate, then you then [sic] must find in favor of the Plaintiff . . . on

 [Defendant’s] affirmative defense of failure to cooperate.” Ex. 11 [#39-11]. The Court finds

 this citation unpersuasive for two reasons. First, there is no indication provided regarding

 the legal authority on which the instruction was based. Second, the instruction’s explicit

 language only pertains to issues of mistake leading to a failure to cooperate, and mistake

 has not been raised as an issue in the present case.

        Plaintiff also cites to Farmers Automobile Inter-Insurance Exchange v. Konugres,

 202 P.2d 959 (Colo. 1949), and Bagley v. Lumbermens Mutual Casualty Company, 62 P.2d

 469 (Colo. 1936), for the proposition that “[a] deliberate and willful falsification of material

 facts violations the terms of the insurance policy.” Motion [#40] at 16. However, no issue



                                               -11-
Case 1:19-cv-01416-KLM Document 51 Filed 11/19/20 USDC Colorado Page 12 of 15




 has been raised in this lawsuit regarding whether Plaintiff or his counsel falsified any

 material facts. The Court is aware of no case which holds that a failure-to-cooperate

 affirmative defense, under the circumstances of this lawsuit, requires the defendant to show

 bad intent or deliberate and willful falsification by the plaintiff or his counsel. In fact, legal

 authority is clear that an insurer need only show that the insured failed to cooperate in

 some material and substantial respect. See, e.g., Ahmadi, 22 P.3d at 579.

        Accordingly, the Court discerns no “clear error” here, and the Motion [#40] is denied

 with respect to Plaintiff’s failure-to-cooperate argument.

        3.      Material and Substantial Disadvantage

        Plaintiff next argues that the Court erred in finding that Defendant suffered a material

 and substantial disadvantage from Plaintiff’s failure to cooperate, because (1) Defendant

 never denied or paid the claim; (2) the Court improperly imposed a requirement that the

 entirety of information be provided and the claim be fully investigated before a claim be

 evaluated and paid; and (3) the Court speculated that, if the information at issue had been

 provided, the claim would have been resolved. Motion [#40] at 17.

        Plaintiff’s first argument (with no citation to legal authority) appears to be that

 Defendant could not have been materially and substantially disadvantaged in the absence

 of denying or paying the claim. Id. at 17-18. However, case law is clear that a failure to

 provide information material to allowing an insurer to complete its investigation is, alone,

 enough to meet this requirement, because it puts Defendant in the position of either

 denying coverage or paying a claim without being able to reasonably investigate the validity

 of the claim. See, e.g., Walker v. State Farm Fire & Cas. Co., No. 16-cv-00118-PAB-STV,



                                               -12-
Case 1:19-cv-01416-KLM Document 51 Filed 11/19/20 USDC Colorado Page 13 of 15




 2017 WL 1386341, at *3-4, 8 (D. Colo. Feb. 23, 2017). Here, the Court found that, based

 on the evidence provided by the parties in connection with their briefs on the Early Motion

 [#37], there was no genuine issue of material fact that Defendant was, indeed, placed in

 this position. Order [#37].

        Plaintiff next argues that the Court improperly imposed a requirement that the

 entirety of information be provided and the claim be fully investigated before a claim be

 evaluated and paid. Motion [#40] at 18. Reading the Court’s Order [#37] as a whole, the

 Court did not impose any such requirement in this case. First, the Court noted that the

 “entirety” of the requested documents were not provided by Plaintiff and that Defendant

 could not, as a result, “fully” investigate the claim. Order [#37] at 15. The Court finds no

 “clear error” with respect to this straightforward proposition. No requirement was imposed

 here that all documents must be provided before a claim can be evaluated. Second, as

 discussed throughout the Order [#37], the issue was that Plaintiff had not provided material

 information that was key to Defendant’s determination regarding whether the claim should

 be denied or paid. The Court’s point here was that Plaintiff had not provided this material

 information and, in its absence, Defendant’s efforts to investigate were hampered to the

 extent that, as a matter of law, it could not reasonably be expected to reach a conclusion

 regarding Plaintiff’s claim. This ruling does not conflict with Fisher v. State Farm Mutual

 Automobile Insurance Company, 419 P.3d 985, 991 (Colo. App. 2015), which held that

 neither Colo. Rev. Stat. § 10–3–1115 nor the policy at issue required that “all of a claim be

 established beyond reasonable dispute before a duty to pay some of the claim that is not

 reasonably in dispute arises.” (emphases in original).

        Plaintiff also argues that the Court speculated that, if the information at issue had

                                             -13-
Case 1:19-cv-01416-KLM Document 51 Filed 11/19/20 USDC Colorado Page 14 of 15




 been provided, the claim would have been resolved. Motion [#40] at 19. Plaintiff does not

 specify from where in the Court’s Order [#37] Plaintiff construes this belief. Regardless,

 the Court disavows any such finding or holding. There is no way to know whether Plaintiff’s

 claim would have been resolved by Defendant had all of the information at issue been

 provided, but that is not the legal test for a finding of material and substantial disadvantage.

 The test is whether Plaintiff’s failure to cooperate precluded Defendant from adequately

 investigating the validity of Plaintiff’s claim. Walker, 2017 WL 1386341, at *8.

        Accordingly, the Court discerns no “clear error” here, and the Motion [#40] is denied

 with respect to Plaintiff’s argument regarding material and substantial disadvantage.

        4.     Preclusion of Bad Faith Claims

        Finally, Plaintiff argues that the Court improperly found that the finding of a failure

 to cooperate automatically precluded the bad faith claims. Motion [#40] at 20; Reply [#45]

 at 5. Plaintiff’s argument here really consists simply of trying to take a “second bite of the

 apple,” to make an argument which was not raised in his Response [#29] to the Early

 Motion [#25]. The Court went out of its way to liberally read Plaintiff’s Response [#29] to

 glean any argument as to why summary judgment should not be entered in Defendant’s

 favor on the bad faith claims. Plaintiff simply did not address Defendant’s legal authority

 in the Early Motion [#37] regarding why those claims should be dismissed. See [#37] at

 16 (“Because Plaintiff’s breaches vitiate coverage, they also entitle State Farm to summary

 judgment on Plaintiff’s second and third claims for common-law and statutory bad faith.”).

        In the present Motion [#40] and Reply [#45], Plaintiff again does not address any of

 the legal authority cited by the Court in its Order. See [#37] at 17-18. In the Early Motion



                                              -14-
Case 1:19-cv-01416-KLM Document 51 Filed 11/19/20 USDC Colorado Page 15 of 15




 [#25] and Response [#43] to the present Motion [#40], Defendant cites MarkWest

 Hydrocarbon, Inc. v. Liberty Mutual Insurance Company, 558 F.3d 1184, 1193 (10th Cir,

 2009). Plaintiff failed to address this case in his Response [#29] to the Early Motion [#25]

 and addresses it for the first time in his Reply [#45] to the present Motion [#40]. However,

 the Court did not rely on MarkWest in its Order [#37], and Plaintiff has failed to show that

 the Court committed clear error by relying on any of the legal authority cited in that Order

 [#37]. The Court’s own review has found none. See, e.g., Order [#37] at 17 (citing Edge

 Construction, LLC, 2015 WL 4035567, at *6 (“While [the plaintiff] asserts that failure to

 cooperate is a defense to its breach of contract claim and not to its bad faith claim, this

 court agrees with defendant that in order to prevail on its statutory unreasonable

 delay/denial claim, [the plaintiff] first has to prove entitlement to benefits. There are no

 benefits owed under the policy, however, if the insured failed to cooperate.”), aff’d, Sable

 Cove Condo. Assoc., 668 F. App’x at 847 (“[W]e AFFIRM for substantially the reasons

 stated in the district court’s decision.”).

        Accordingly, the Court discerns no “clear error” here, and the Motion [#40] is denied

 with respect to Plaintiff’s argument regarding his bad faith claims.

                                         IV. Conclusion

        For the reasons set forth above,

        IT IS HEREBY ORDERED that the Motion [#40] is DENIED.

        Dated: November 19, 2020




                                               -15-
